                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )               Case No. 12-20084-CM
RICKY BRIDGES,                                    )
                                                  )
                       Defendant.                 )
                                                  )

                                    MEMORANDUM AND ORDER

       This case is before the court on defendant Ricky Bridges’s Motion for a Post Sentencing

Judicial Recommendation to the Federal Bureau of Prisons (Doc. 953). Mr. Bridges requests that the

court recommend that he receive placement in a residential re-entry center (RRC) during the last 12

months of his sentence, which is scheduled to expire on or about March 11, 2019 (Doc. 953 at 3–5).

       The location of prisoners is solely within the authority of the Bureau of Prisons (“BOP”) and

the court generally declines to encroach upon this boundary. See 18 U.S.C. § 3621(b); United States v.

Aron, No. 08-20169-01-KHV, 2015 WL 13650897 n.1 (D. Kan. Apr. 13, 2015) (“Even if the Court

had jurisdiction to make such a recommendation at this time, it would not do so . . . the Bureau of

Prisons is the entity which ordinarily makes this determination [regarding pre-release placement]”.).

       In November of 2018, Mr. Bridges was granted the placement he requested from the BOP and

is set to begin his term of supervision on March 11, 2019. In light of the court’s lack of authority to

determine placement of prisoners in the custody of the BOP, the court denies his Motion for Post-

Sentence Recommendation.




                                                      -1-
       IT IS THEREFORE ORDERED that defendant’s Motion for a Post Sentencing Judicial

Recommendation to the Federal Bureau of Prisons (Doc. 953) is denied.

       Dated this 7th day of March, 2019, at Kansas City, Kansas.


                                                   s/ Carlos Murguia____________
                                                   CARLOS MURGUIA
                                                   United States District Judge




                                                -2-
